IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-20085
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARLON JEFFREY BOWEN,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-150-1
                         - - - - - - - - - -
                          February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Marlon Jeffrey Bowen has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Bowen has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5th Cir. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.